DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 12-22 in the reply filed on 2/26/2021 is acknowledged.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 12-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zurecki et al. (2016/0045981).
Zurecki et al. discloses a metal power molding apparatus, comprising the steps of providing a first and second inert gas feed lines 120, 122 to a mold chamber 102 and a gas recycled line 118, wherein the gas lines 120, 122 comprising high purity helium [0027] or hydrogen in addition to helium [0004]-[0005], wherein one of the inert gas line can act as a gas evacuation line while the other can act as a gas purge [0031]. 
. 

Claims 12-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fujikawa et al. (2007/0228596).
Fujikawa et al. discloses a hot isostatic pressing method, comprising the steps of providing a high-pressure vessel furnace 2 for HIP treatment, providing a gas supply unit 36 connected to the vessel via a plurality of gas lines 37, wherein the gas is helium [0146], providing a gas discharge line 40 to evacuate gas from the vessel 2, providing a vacuum pump  to exhaust and/or purge air from the high-pressure vessel 2, wherein the evacuation/purging steps can be repeated two or three times [0070], wherein the high pressure vessel 2 include a treatment chamber 21 acting as an oven to heat the material to near 800[Symbol font/0xB0]C [0081] or 300C-2000[Symbol font/0xB0]C [0148].

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THU-KHANH T. NGUYEN whose telephone number is (571)272-1136.  The examiner can normally be reached on 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S. Del Sole can be reached on 571-272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/THU KHANH T NGUYEN/Examiner, Art Unit 1743